           Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Robson Xavier Gomes

      v.                                            Civil No. 20-cv-453-LM
                                                    Opinion No. 2021 DNH 046 P
Acting Secretary, U.S.
Department of Homeland
Security, et al.


                                     ORDER

      Robson Xavier Gomes1 brings this habeas corpus petition pursuant to 28

U.S.C. § 2241. Petitioner Gomes seek declaratory and injunctive relief on behalf of

himself and a putative class of civil immigration detainees housed by Immigration

and Customs Enforcement (“ICE”) at the Strafford County House of Corrections

(“SCHOC”).2 Petitioner claims that, by creating or allowing policies and practices at

SCHOC that put civil immigration detainees’ health at substantial risk of harm from

COVID-19, respondents Acting Secretary of the United States Department of

Homeland Security, Acting Field Director of Immigration and Customs Enforcement,

and Superintendent of SCDOC have violated the putative class members’ Fifth

Amendment due process rights. On May 4, 2020, the court provisionally certified the




      1 Former named petitioners Jose Nolberto Tacuri-Tacuri, and Darwin Aliesky
Cuesta-Rojas have been released from detention and are no longer parties to this
action.

      2 The court uses the acronym “SCHOC” to refer to the jail facility (Strafford
County House of Corrections) and “SCDOC” to refer to the county department that
operates the jail (Strafford County Department of Corrections).
         Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 2 of 14



putative class for the limited purpose of holding expedited bail hearings for class

members. See doc. no. 50.

      Now before the court is petitioner’s motion (doc. no. 14) seeking final

certification of the proposed class. For the reasons discussed below, the court finds

that the prerequisites for class certification set forth in Federal Rule of Civil

Procedure 23 are satisfied. Accordingly, petitioner’s motion is granted, and the court

certifies the proposed class of SCHOC civil immigration detainees.



                              STANDARD OF REVIEW

      To obtain class certification, a petitioner must establish all four of the

prerequisites set forth at Federal Rule of Civil Procedure 23(a) and must

additionally show that the action falls into at least one of the categories outlined at

Rule 23(b). See Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 613-14 (1997); Smilow

v. Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 38 (1st Cir. 2003). The Rule 23(a)

threshold certification requirements applicable to all class actions are:

(1) numerosity; (2) commonality; (3) typicality; and (4) adequacy. See Fed. R. Civ. P.

23(a); Amchem, 521 U.S. at 613. To determine whether the Rule 23(a) threshold

requirements have been met, a “district court must undertake a rigorous analysis.”

In re Nexium Antitrust Litig., 777 F.3d 9, 17 (1st Cir. 2015) (citations and internal

quotation marks omitted); see also Gintis v. Bouchard Transp. Co., 596 F.3d 64, 66

(1st Cir. 2010). This may require the court “to probe behind the pleadings” to

determine whether the party seeking certification has affirmatively demonstrated



                                            2
            Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 3 of 14



that the Rule 23(a) requirements have been satisfied “in fact.” Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338, 350 (2011) (citations and emphasis omitted).

      As to the Rule 23(b) categories, petitioners here seek certification under Rule

23(b)(2). Rule 23(b)(2) allows class treatment when “the party opposing the class has

acted or refused to act on grounds that apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole.” Fed. R. Civ. P. 23(b)(2). To obtain certification under Rule

23(b)(2), the moving party must demonstrate: (1) that “the defendant’s behavior

similarly affected all members of the prospective class,” 5 James Wm. Moore et al.,

Moore’s Federal Practice Civil § 23.43 (2007); (2) that the injury suffered by the

prospective class may be remedied through injunctive relief, see Dukes, 564 U.S. at

360; (3) that the prospective class seeks predominantly injunctive as opposed to

monetary relief, see id.; and (4) that the injunctive relief sought by the prospective

class is applicable to all prospective class members without requiring substantial

individual tailoring, see Donovan v. Philip Morris USA, Inc., 268 F.R.D. 1, 27 (D.

Mass. 2010).

      If the court certifies a prospective class of petitioners, it must also appoint

class counsel. See Fed. R. Civ. P. 23(g)(1). “Class counsel must fairly and

adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(4). In addition,

before appointing class counsel, the court must consider the following factors:

      (i)      the work counsel has done in identifying or investigating potential
               claims in the action;

      (ii)     counsel’s experience in handling class actions, other complex litigation,
               and the types of claims asserted in the action;
                                            3
           Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 4 of 14




      (iii)   counsel’s knowledge of the applicable law; and

      (iv) the resources that counsel will commit to representing the class. . . .

 Fed. R. Civ. P. 23(g)(1)(A).



                                    DISCUSSION

      Petitioner seeks certification of the class of all individuals who are now held in

civil immigration detention at SCHOC. See doc. no. 14-1 at 9. Gomes, the sole

remaining named petitioner, is the proposed class representative. In their objection

to class certification (doc. no. 129), respondents challenge whether the proposed class

satisfies the commonality requirements of Rule 23(a)(2) and 23(b)(2) and the

typicality requirements of Rule 23(a)(3). In their supplemental memorandum in

support of their objection (doc. no. 236), respondents additionally challenge whether

the proposed class satisfies the numerosity requirements of Rule 23(a)(1). The court

addresses the Rule 23 requirements below.



I.    The Rule 23(a) Threshold Requirements

      A.      Numerosity

      Rule 23(a)(1) requires that the putative class be “so numerous that joinder of

all members is impracticable.” Fed. R. Civ. P. 23(a)(1). “No minimum number of

plaintiffs is required to maintain a suit as a class action, but generally if the named

plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first

prong of Rule 23(a) has been met.” Clough v. Revenue Frontier, LLC, No. 17-CV-


                                           4
           Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 5 of 14



411-PB, 2019 WL 2527300, at *3 (D.N.H. June 19, 2019) (quoting Garcia-Rubiera v.

Calderon, 570 F.3d 443, 460 (1st Cir. 2009)). Moreover, the party seeking

certification need not establish a precise number of putative class members, as the

court may draw “reasonable inferences from the facts presented to find the requisite

numerosity.” McCuin v. Sec’y of Health & Human Servs., 817 F.2d 161, 167 (1st Cir.

1987).

         Here, the record establishes that the number of civil immigration detainees

housed at SCHOC has fluctuated significantly, while generally remaining over 40.

See doc. no. 14-1 at 8 (alleging that over 60 civil immigration detainees are housed at

SCHOC); doc. no. 115 at 123:3-12, 125:23-25, 126:6-10 (testimony of Superintendent

Brackett indicating that approximately 75 civil immigration detainees were housed

at SCHOC as of May 1, 2020). Respondents note, however, that as of August 2020

petitioner had proposed “only 19 individuals for bail hearings,” two of which had

been withdrawn, doc. no. 236 at 2, and on that basis argue that joinder of the

individuals within the prospective class would be practicable.

         The court disagrees. First, where, as here, “only declaratory and injunctive

relief is sought for a class,” plaintiffs need not identify all members of the proposed

class, warranting “relaxation of the requirement of a rigorous demonstration of

numerosity.” McCuin, 817 F.2d at 167. Second, where, also as here, “an influx of

future members will continue to populate the class . . . at indeterminate points in the

future,” joinder becomes not merely impracticable but effectively “impossible.” Reid

v. Donelan, 297 F.R.D. 185, 189 (D. Mass. 2014) (citing William B. Rubenstein,

Newberg on Class Actions § 3.15 (5th ed. 2013)) (emphasis in original); see also doc.
                                            5
           Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 6 of 14



no. 115 at 111:22-25 (Superintendent Brackett testifying to “high turnover” in the

SCHOC population). The court therefore finds that the number of current and

future members of the putative class exceeds 40 persons and that joinder of the

potential class members would be impracticable. Accordingly, petitioner has met his

burden as to the threshold numerosity requirement. See Fed. R. Civ. P. 23(a)(1).



      B.      Commonality

      Rule 23(a)(2) requires the existence of “questions of law or fact common to the

class.” Fed. R. Civ. P. 23(a)(2). Commonality is a “low bar,” and total commonality

of questions among the putative class members is not required. In re New Motor

Vehicles Canadian Export Antitrust Litigation, 522 F.3d 6, 19 (1st Cir. 2008).

Courts generally afford Rule 23(a)(2) a “permissive application.” Id. (quoting 7A

Charles A. Wright et al., Federal Practice and Procedure § 1763 (3d ed. 2005)).

      To establish commonality, a plaintiff must show that all putative class

members “have suffered the same injury.” Dukes, 564 U.S. at 350 (citation and

internal quotation marks omitted).3 This means that the putative class members’

“claims must depend upon a common contention. . . of such a nature that . . . its

truth or falsity will resolve an issue that is central to the validity of each one of the

claims in one stroke.” Id. “What matters to class certification . . . is not the raising

of common questions—even in droves—but, rather, the capacity of a classwide



      3 This “same injury” test can be satisfied by one instance of “injurious
conduct, even when the resulting injurious effects—the damages—are diverse.” In
re Deepwater Horizon, 739 F.3d 790, 810-811 (5th Cir. 2014); see also Parsons v.
Ryan, 754 F.3d 657, 678 (9th Cir. 2014).
                                          6
         Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 7 of 14



proceeding to generate common answers apt to drive the resolution of the litigation.”

Id. (emphasis supplied and citations and internal quotation marks omitted).

Common questions need not predominate; a single common question is sufficient to

satisfy the requirements of Rule 23(a)(2). See id. at 359.

      The “low bar” of commonality is easily cleared here. The thrust of petitioner’s

complaint is that conditions of confinement shared by all civil immigration

detainees at the facility put the putative class members’ health at substantial risk

of harm by inhibiting their ability to practice social distancing during the COVID-

19 pandemic. Petitioner asserts that respondents’ conduct in maintaining those

conditions violates putative class members’ Fifth Amendment due process rights to

freedom from cruel treatment and freedom from unlawful punishment. As the court

determined in its May 14, 2020 order provisionally certifying the proposed class,

petitioner’s due process claim thus presents at least two common questions:

whether each respondent had actual knowledge of the risk posed to the putative

class members and whether each respondent failed to take reasonable steps to

mitigate that risk. See doc. no. 50 at 7; see also Leite v. Bergeron, 911 F.3d 47, 52

(1st Cir. 2018) (setting forth the elements of a Fifth Amendment due process claim

premised on violation of the right to freedom from cruel treatment). Moreover,

because petitioner seeks an order declaring unconstitutional the conditions of

confinement for all civil immigration detainees held at SCHOC and enjoining

respondents to establish a process for reviewing bail applications for the putative

class members, class treatment would have the capacity to generate at least some

“common answers apt to drive the resolution of the litigation.” Dukes, 564 U.S. at
                                          7
         Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 8 of 14



350. The court therefore finds that petitioner has met his burden in connection

with Rule 23(a)(2). See e.g., Reid v. Donelan, 297 F.R.D. 185, 189-191 (D. Mass.

2014); Savino v. Souza, 453 F. Supp. 3d 441, 450-452 (D. Mass. 2020).

      Respondents’ contrary arguments provide no grounds for disturbing the

court’s finding. Respondents offer four reasons why, in their view, individual

differences among putative class members foreclose a finding of commonality:

(1) putative class members have different and individually particularized risk factors

and levels of risk with respect to COVID-19, (2) conditions of confinement at SCHOC

have varied over time, (3) putative class members are detained under an array of

different statutes and therefore are subject to different periods of mandatory

detention and different conditions for release, and (4), relatedly, class members differ

from one another in terms of flight risk and potential dangerousness to the

community if released.

      As to respondents’ first argument, the court acknowledges that putative class

members do not share risk factors in common but notes that individualized risk

factors do not modify the common conditions of confinement, common legal

questions, or common requested declaratory and injunctive relief. Moreover, as

noted, the existence of individual differences among putative class members does not

foreclose a finding of commonality so long as least one common issue is raised. See

Dukes, 564 U.S. at 359.

      Respondents’ second argument—that conditions of confinement have varied

over time—fails even to raise a material individual difference among putative class

members. Although conditions of confinement may have varied over time, at all
                                           8
           Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 9 of 14



times those conditions applied similarly to all putative class members then in

detention.

      Respondents fare no better with their third and fourth arguments, premised

on differences in the statutory authority pursuant to which putative class members

are detained and the factors bearing on whether their release could be appropriate.

If petitioner sought only the immediate release of all putative class members, and no

other relief, these final arguments would militate against finding that class

treatment could promote resolution of a question common to all class members.

However, because petitioner in fact seeks declaratory and injunctive relief equally

applicable to all putative class members—namely, the court’s declaration that

conditions of confinement at SCHOC violate class members’ constitutional rights and

order enjoining respondents to create procedures for expediting class members’ bail

hearings—the individual differences respondents identify do not foreclose a finding

of commonality.



      C.      Typicality

      The third threshold requirement of Rule 23(a)—typicality—requires the class

representative to show that his claims are typical of the putative class members’

claims. Fed. R. Civ. P. 23(a)(3). To be typical, the representative’s claims must

“arise from the same event or practice or course of conduct that gives rise to the

claims of other class members, and [be] based on the same legal theory.” Garcia-

Rubiera, 570 F.3d at 460 (internal quotation marks, brackets, and ellipsis omitted);

see also Gen. Tel. Co. of the SW. v. Falcon, 457 U.S. 147, 156 (1982) (“a class
                                           9
        Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 10 of 14



representative must be part of the class and possess the same interest and suffer the

same injury as the class members”) (citation and internal quotation marks omitted).

The representative plaintiff’s claims and those of absent class members need not be

identical; they need only “share the same essential characteristics.” Ouadani v.

Dynamex Operations E., LLC, 405 F. Supp. 3d 149, 162 (D. Mass. 2019).

      Respondents challenge typicality on essentially the same grounds as they

challenge commonality. That is, respondents argue that because not all putative

class members are identical in terms of health risk factors, the statutory authority

for their detention, or the danger they represent to the community if released,

petitioner cannot be typical of the class. However, petitioner’s claims arise out of

precisely the same conduct as those of the absent members, and petitioner suffered

the same injury as all absent class members. All class members’ claims, including

petitioner’s, arise out of the same legal theory: that respondents have violated their

Fifth Amendment due process rights through deliberate indifference to the

substantial risk of harm created by their conditions of confinement or by subjecting

them to punitive conditions of confinement. Petitioner has established typicality.



      D.     Adequacy

      The last of the Rule 23(a) threshold requirements is adequacy, which requires

that the class representative will “fairly and adequately protect the interests of the

class.” Fed. R. Civ. P. 23(a)(4). To satisfy the adequacy requirement, petitioner must

show that “the interests of the representative party will not conflict with the

interests of any of the class members,” and that “counsel chosen by the
                                           10
        Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 11 of 14



representative party is qualified, experienced, and able to vigorously conduct the

proposed litigation.” Andrews v. Bechtel Power Corp., 780 F.2d 124, 130 (1st Cir.

1985). Respondents do not challenge the certifiability of the proposed class on

adequacy grounds.

      Nothing in the record before the court suggests any conflict of interest

between petitioner and the absent class members. Moreover, as discussed in greater

detail below in connection with the requirements of Rule 23(g), petitioner’s chosen

counsel (Gilles Bissonnette of the American Civil Liberties Union of New Hampshire

and Scott O’Connell of Nixon Peabody, LLP) have the requisite qualifications and

experience to litigate petitioner’s claims on a class basis. See doc. nos. 14-2, 14-3.

Accordingly, the court finds that the adequacy requirement is satisfied.



II.   Rule 23(b)(2)

      As noted, petitioner seeks certification of the proposed class under Rule

23(b)(2). An action may be maintained under Rule 23(b)(2) if “the party opposing the

class has acted or refused to act on grounds that apply generally to the class, so that

final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.” Fed. R. Civ. P. 23(b)(2). This requires the party seeking

certification to demonstrate: (1) that “the defendant’s behavior similarly affected all

members of the prospective class,” 5 James Wm. Moore et al., Moore’s Federal

Practice Civil § 23.43 (2007); (2) that the injury suffered by the prospective class is

subject to remedy through injunctive relief, see Dukes, 564 U.S. at 360; (3) that the

prospective class seeks predominantly injunctive as opposed to monetary relief, see
                                            11
        Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 12 of 14



id.; and (4) that the injunctive relief sought by the prospective class is applicable to

all prospective class members without requiring substantial individual tailoring, see

Donovan, 268 F.R.D. at 27.

       For the reasons discussed above in connection with Rule 23(a)(2)’s

commonality requirement, petitioner has shown that respondents’ complained-of

conduct has affected all members of the proposed class similarly—all civil

immigration detainees at SCHOC are subject to the same conditions of confinement.

Moreover, as also noted above, the putative class here seeks solely declaratory and

injunctive relief.

       As to whether the putative class claims are subject to remedy through uniform

injunctive relief, “[t]he key to the (b)(2) class is the indivisible nature of the

injunctive or declaratory remedy warranted—the notion that the conduct is such

that it can be enjoined or declared unlawful only as to all of the class members or as

to none of them.” Dukes, 564 U.S. at 360 (citation and internal quotation marks

omitted). Thus, “Rule 23(b)(2) applies only when a single injunction or declaratory

judgment would provide relief to each member of the class.” Id.

       Here, a uniform, indivisible remedy could appropriately issue in connection

with the putative class’s claims. First, the court could issue the requested

declaration that the conditions of confinement of civil immigration detainees at

SCHOC violate those detainees’ Fifth Amendment due process rights. Second, the

court could enjoin respondents to create a process to expedite bail hearings for class

members. Third, the court could enjoin respondents either to reduce the detainee

population at SCHOC or otherwise to modify conditions of confinement to permit
                                             12
        Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 13 of 14



adequate social distancing. Because non-individualized declaratory or injunctive

remedies could provide relief to all class members, class certification under Rule

23(b)(2) is appropriate. See id.; see also, e.g., Savino, 453 F. Supp. 3d at 452; Reid,

297 F.R.D. at 193.



III.   Appointment of Class Counsel Under Rule 23(g)

       The final matter for the court to address is appointment of class counsel under

Rule 23(g). The court must consider the work petitioner’s chosen counsel has done so

far in identifying and investigating class claims, counsel’s class action and complex

litigation experience, counsel’s knowledge of the applicable law, and counsel’s

available resources for pursuing this litigation. See Fed. R. Civ. P. 23(g)(1)(A). In

addition, counsel “must fairly and adequately represent the interests of the class.”

Fed. R. Civ. P. 23(g)(4).

       Here, counsel has ably identified and investigated the potential claims at

issue. Moreover, counsel has significant experience in litigating class action and

other complex matters, as well as extensive familiarity with the constitutional

questions raised here. See doc. nos. 14-2, 14-3. The history of this litigation reveals

that counsel will devote appropriate resources to this action and will fairly and

adequately represent the class. Accordingly, the court appoints petitioner’s counsel

as class counsel in this matter.




                                            13
           Case 1:20-cv-00453-LM Document 351 Filed 03/05/21 Page 14 of 14



                                     CONCLUSION

      For all the reasons discussed above, petitioner’s motion for class certification

(doc. no. 14) is granted. The court certifies the class of all individuals held in civil

immigration detention at SCHOC. Petitioner Gomes is appointed class

representative, and Gilles Bissonnette of the American Civil Liberties Union of New

Hampshire and Scott O’Connell of Nixon Peabody, LLP are appointed as class

counsel.

       SO ORDERED.




                                          Landya McCafferty
                                          United States District Judge
March 5, 2021

cc:    Counsel of record.




                                             14
